i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00174-CV

                                     Kenneth Richard GRIFFITH,
                                              Appellant

                                                   v.

                                    Martha Hightower GRIFFITH,
                                              Appellee

                         From the County Court at Law, Medina County, Texas
                                   Trial Court No. 09-01-5052-CCL
                              Honorable Vivian Torres, Judge Presiding

      INTERLOCUTORY OPINION ON APPEAL OF ORDER SETTING SECURITY

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 25, 2010

ORDER SETTING AMOUNT OF SECURITY AFFIRMED

           Appellant Kenneth Richard Griffith seeks review of the amount of security set by the trial

court to supersede the divorce decree and requests an order setting the amount required to supersede

the temporary orders pending appeal.

           The parties were divorced November 30, 2009. The divorce decree divided the marital estate,

which included two closely held businesses. The decree awarded Kenneth a sixty-percent interest
                                                                                      04-10-00174-CV



in the businesses and awarded Martha Hightower Griffith the remaining interest. In addition, the

decree contained provisions intended to safeguard Martha’s position as a minority interest owner,

such as requiring a two-thirds vote to incur additional debt, issue additional shares or ownership

interests, or file for bankruptcy. The decree required Kenneth to amend the bylaws and corporate

regulations to reflect these provisions. The decree further grants Kenneth an option to purchase

Martha’s interest in the businesses for $220,000 after certain debt has been paid. On February 19,

2010, the trial court signed temporary orders pending appeal that required Kenneth to return to

Martha some of the personal property awarded her in the decree and to take the actions required by

the decree regarding the businesses.

       After Martha filed a motion to enforce the decree and the temporary orders, Kenneth asked

the trial court to set the amount of security required to suspend enforcement of the decree and

temporary orders. On the day of the hearing on the motion to set security, Kenneth filed an affidavit

in which he states he has a negative net worth. Martha contested the affidavit, but Kenneth did not

offer either the affidavit or any other evidence of his net worth at the hearing.

       Martha asked the trial court to set security at the $220,000 value of her interest in the

businesses plus the value of other property awarded her in the judgment. She testified at the hearing

that the replacement cost of some of the items awarded to her and listed in the decree and temporary

orders was between thirty and thirty-five thousand dollars, and that she would discount the value by

one-half because of their used condition. The trial court set the amount of security required to

suspend enforcement of the judgment at $220,000. The court denied Kenneth’s motion to supersede

the temporary orders.




                                                 -2-
                                                                                       04-10-00174-CV



       Kenneth sought review of the trial court’s order, reduction of the amount of security to

$5,000, and an order that posting a bond in the amount set will supersede the temporary orders as

well as the divorce decree. We ordered a record and a response and issued an order staying

enforcement of the decree and temporary orders pending our review.

       We review the trial court’s order setting the amount of security for abuse of discretion. See

Isern v. Ninth Court of Appeals, 925 S.W.2d 604, 606 (Tex.) (orig. proceeding) (per curiam), cert.

denied sub nom. Watson v. Isern, 519 U.S. 1042 (1996); G.M. Houser, Inc. v. Rodgers, 204 S.W.3d
836, 840 (Tex. App.—Dallas 2006, no pet.). When the judgment is for the recovery of an interest

in property, the trial court determines the amount of security with reference to the value of the

property. TEX . R. APP . P. 24.2 (a)(2); see Mudd v. Mudd, 665 S.W.2d 128, 131 (Tex. App.—San

Antonio 1983, no pet.) (reducing amount set by trial court to amount equal to value of personal

property and cash awarded in decree, plus costs and one year’s interest). In this case, the amount of

security set by the trial court is less than the value of the property awarded to Martha in the decree.

Accordingly, we cannot say the trial court abused its discretion by setting the amount of security

excessively high.

       Kenneth asks this court to reduce the amount of the security required to supersede the

judgment because of the assertion in his affidavit that he has a negative net worth. However, Kenneth

has not sought a reduction of the amount of security pursuant to rule 24.2(b) in the trial court.

Although Kenneth filed his affidavit of net worth at the supersedeas hearing, Martha contested the

affidavit and Kenneth made no effort to prove its contents. Nor did he plead or attempt to prove that

posting security in the amount of $220,000 is likely to cause him substantial economic harm.




                                                  -3-
                                                                                    04-10-00174-CV



       Lastly, Kenneth asks the court to set a bond to suspend enforcement of the temporary orders.

See TEX . FAM . CODE ANN . § 6.709(b) (Vernon 2006) (court of appeals to set conditions for

superseding temporary order pending appeal in suit for dissolution of marriage). We order the

temporary orders to be superseded on the same conditions as the divorce decree.

       In conclusion, we affirm the trial court’s order setting amount of supersedeas bond at

$220,000, and further order that upon posting of a sufficient bond, enforcement of both the divorce

decree and the temporary orders will be suspended.



                                                            PER CURIAM




                                                -4-